Citation Nr: 1429122	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  06-12 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California



THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for the service-connected bilateral pes planus with capsulitis on and after April 5, 2007.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from May 1979 to December 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision issued by the RO.

In September 2012, the Board denied the Veteran's claim for an increased rating for the service-connected bilateral pes planus.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  While the matter was pending before the Court, in March 2013, the Veteran's attorney and a representative of VA's Office of General Counsel filed a Joint Motion for Remand.

In the Joint Motion, the parties requested the Court vacate the portion of the decision that denied entitlement to an initial disability rating in excess of 10 percent for the service-connected pes planus beginning on April 5, 2007.  The parties agreed that a disability rating in excess of 10 percent was not warranted prior to this date and requested the Court not disturb this portion of the decision.

In a March 2013 Order, the Court vacated the September 2012 denial of a disability rating in excess of 10 percent for the service-connected pes planus, beginning on April 5, 2007 and remanded to matter to the Board.

In the September 2012 decision, the Board also denied the Veteran's claim of service connection for chronic fatigue syndrome and the claims for increased ratings for the service-connected irritable bowel, bilateral varicose veins and hepatitis A.  

Based on the request of the parties in the Joint Motion, these issues were dismissed by the Court's March 2013 Order and are no longer in appellate status.

In December 2013, the Board remanded the claim for additional development of the record.  The matter is again before the Board.  

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran seeks an increased evaluation for his service-connected pes planus, beginning on April 5, 2007.  

The Court issued a Joint Motion for Remand in March 2013 on the basis that the Board failed to provide an adequate statement of reasons and bases for its decision to deny an evaluation in excess of 10 percent, and separate compensable evaluations, for the service-connected pes planus.  

Specifically, the Court pointed out that the Veteran had been diagnosed with bilateral degenerative joint disease, chronic plantar fasciitis, bursitis, tendonitis, metatarsalgia, and neuritis with associated symptomology that included inflammation, feet that were purple from edema, calluses, swelling, and rearfoot and midtarsal pronation.  The Court explained that these diagnoses and symptoms were not adequately addressed in the Board decision.  

The Board remanded the matter in December 2013 to obtain a medical examination to distinguish between the symptomatology attributable to the service-connected pes planus from those caused by the nonservice-connected foot disabilities.  An examination was provided in January 2014.  

Although the examiner referenced symptoms associated with metatarsalgia, the examiner did not indicate whether the metatarsalgia was related to the pes planus.  

Accordingly, a clarifying opinion is necessary to determine exactly whether foot disabilities and symptoms are related to the service-connected pes planus.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran and request that he provide information referable to all VA and non-VA treatment he has received for his service-connected pes planus since December 2013.  After securing any necessary authorization for release of information, the RO should obtain copies of any outstanding records from any identified health care provider.

All efforts to obtain such records should be documented, and all available records should be associated with the Veteran's VA record.

2.  The RO then should have the Veteran scheduled for an appropriate VA examination with a podiatrist, or if unavailable, then with another suitably qualified VA examiner, to determine the current severity of the service-connected pes planus.

The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.

The examiner should use the Disability Benefits Questionnaire Form 21-0960M-6 applicable to Foot Conditions, Including Flat Foot (Pes Planus).  

The examiner should address all foot disabilities and symptomatology present since April 2007, to include bilateral degenerative joint disease, chronic plantar fasciitis, bursitis, tendonitis, metatarsalgia, neuritis, feet purple from edema, and pronation and indicate whether the foot disability and/or symptomatology is related to the pes planus.  

3.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be provided with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

